Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 09/17/2021.
Claims 2, 9-12, 17, 21 have been amended.
Claims 6-7 have been cancelled.
Claims 2-5, 8-21 are pending in the instant application.
Claims 5, 9-10 and 18 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 8, 11-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,864,301 in view of SIMPSON 
The patent recites a method of manufacturing a nerve scaffold, the method comprising:  disposing a first strip of adhesive on a roller;  wrapping a nanofiber yarn  around the roller by rotating the roller, the wrapped nanofiber yarn forming a  bundle of aligned segments of the nanofiber yarn on the roller, wherein the  nanofiber yarn passes over the first strip of adhesive;  separating the bundle of aligned segments of the nanofiber yarn by dividing the strip into two portions;  removing the bundle aligned segments of the nanofiber yarn from the roller;  folding the bundle of aligned segments of the nanofiber yarn, wherein the bundle includes a first end and a second end opposite to the first end; and configuring the bundle to be disposed within a tube (see claim 1), further comprising cutting the first end and second end of the folded bundle of aligned segments of nanofiber yarns (see claim 6),  wherein the cutting of the first end and the second end of the bundle of aligned segments of the nanofiber yarn causes the bundle of aligned segments of nanofiber yarns to expand to fill a cross-section of the tube (see claim 7), wherein the nanofiber yarn is comprised of  carbon nanotubes (see claim 12), wherein the nanofiber yarn is a false twisted nanofiber yarn (see claim 14), wherein the nanofiber yarn is a single ply false twisted nanofiber yarn (see claim 15). The only difference between the instant claims and the patent recited claims is that the patent recited a method of making the nerve scaffold; however, the end result of the production process would also result in a nerve scaffold as claimed by Applicant. 

SIMPSON teaches a basic structure of a nerve guide for nerve regeneration (see title), with figures 3A-3D that shows Applicant’s description of a nerve scaffold (see Applicant’s Figs. 3-5, wherein SIMPSON’s Figs 3A-3D are shown below, wherein SIMPPSON’s description of the Figs 3A-3D is at col. 15, line 32+).

    PNG
    media_image1.png
    626
    534
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    882
    484
    media_image2.png
    Greyscale

aligned fibers provide a directional cue to the regenerating axons, which will tend to grow down the channel in the direction of fiber alignment, i.e. along the long axis of the guide. Conversely, one can consider the channels as a series of aligned open spaces established and bordered by the fibers. As can be seen, this structure closely resembles the architecture of a nerve (see FIG. 1), with the open channels providing a path for axon growth (e.g. in the direction of the arrows in FIG. 3A); PGA/PLA coating that we used on the implants induced the formation of an epineurium-like capsule (see col. 40, line 56-58 and Fig. 1 and 13E), which reads on polymer disposed between the nanofiber yarns; a peripheral nerve schematic (see Fig. 1); background on nerve guide (see col. 1-4), such as hollow core design regenerating axons literally spill out of the proximal neve stump and grow down the conduit, wherein this not-subtle “spilling effect” jumbles normal nerve topography and greatly reduces efficiency, and fidelity, of axon targeting (see col. 1, line 64 – col. 2, line 3); interstitial 5 micron diameter channels, which also reads on “adjacent nanofiber yarns are separated by distances between 7um to 12um, and wherein the nanofiber yarns in diagonal positions are separated by distances between 1 um to 20um”, and one skilled in the art will recognize that it may be desirable to match the total number of fibers or the number of pore spaces to the estimated number of nerves present in an injury site (see col. 18, line 28-43).
	WIKIPEDA discloses “the diameter of axons is also variable. Most individual axons are microscopic in diameter (typically about one micrometer (um) across). The largest mammalian axons can reach a diameter of up to 20 um. The squid giant axon, which is specialized to conduct signals very rapidly, is close to 1 millimeter in diameter, the size of a small pencil lead” (see g. 2). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to mimic the shape and layout of a peripheral nerve schematic as disclosed in Fig. 1 of SIMPSON. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art is trying to mimic the nerve schematic.
The references do not specifically teach exact ranges of size and shape, such as the diameter/distance or length as claimed by Applicant.  The diameter/distance and length of a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal size and shape, such as diameter/distnace and 
The references do not specifically teach the exact range of size of the interstitial space or mass of the nanofiber yarn as claimed by Applicant.  The size of the interstitial space and mass of the nanofiber yarn in a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal interstitial space and mass of the nanofiber yarn to best achieve the desired results, such as having enough space for a nerve to grow along the interstitial space, but not too large to decrease “spilling effect”.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of interstitial space would have been obvious at the time of Applicant's invention. Note, the interstitial space and mass of the nanofiber yarns appear to be related, because the more mass of the yarn, then the more interstitial space. 
Note, the distance across the interstitial spaces appears to read on ““adjacent nanofiber yarns are separated by distances” and “wherein the nanofiber yarns in diagonal positions are separated by distances”. 

Claim Rejections - 35 USC § 112, 1st paragraph

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 2 recites the newly amended limitation of “nanofiber yarns in diagonal positions are separated by distances between 1um to 20 um”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase.  The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 8, 11-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by MENON et al (US 2019/0010883) in view of ZHANG et al (US 2015/0147573) and SIMPSON et al (US 9,572,909) as evidenced by WIKIPEDIA (https://en.wikipedia.org/wiki/Axon#:~:text=Most%20individual%20axons%20are%20microscopic,of%20a%20small%20pencil%20lead (downloaded on 06/18/2021).
MENON teaches a tubular conduit (see [0002]), such as nerve guide conduit (see [0006]), can have the shape of (see figure 3D below):

    PNG
    media_image3.png
    289
    532
    media_image3.png
    Greyscale

which reads on reads on nerve scaffold and reads on “a tube having a first end and a second end opposite the first end, the tube defining an interior region having a first diameter, the tube comprising a biocompatible material; and a bundle of nanofiber yams disposed within the interior region of the tube and extending from the first end of the tube to the second end of the tube, wherein, the nanofiber yams of the bundle of nanofiber yams define a plurality of interstitial spaces between proximate nanofiber yams that form at least one continuous pathway from the first end of the tube to the second end of the 
	MENON teaches the yarn is made by twisting and plying, but does not specific the type of twisting, such as false twisting; or teach the desired nanofiber yarns distance from each other which forms the interstitial space.
	ZHANG teaches making nanofiber (see title and abstract) from carbon nanotubes (see [0004]) for applications such as scaffolds for the growth of tissue in humans (see [0457]), such as the growth of blood vessels and nerves (see [0457]); neurons are grown on the nanofiber yarn to make electrical connections to existing neurons (see [0457]). Additional disclosures include: the nanofiber yarns are false-twisted (see [0003]; and Figure 46); single and multiple ply yarns of carbon nanotube fibers (see [0688]). Note, ZHANG does not teach adding any surface topographical features.
SIMPSON teaches a basic structure of a nerve guide for nerve regeneration (see title), with figures 3A-3D that shows Applicant’s description of a nerve scaffold (see Applicant’s Figs. 3-5, wherein SIMPSON’s Figs 3A-3D are shown below, wherein SIMPSON’s description of the Figs 3A-3D is at col. 15, line 32+).

    PNG
    media_image1.png
    626
    534
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    882
    484
    media_image2.png
    Greyscale

aligned fibers provide a directional cue to the regenerating axons, which will tend to grow down the channel in the direction of fiber alignment, i.e. along the long axis of the guide. Conversely, one can consider the channels as a series of aligned open spaces established and bordered by the fibers. As can be seen, this structure closely resembles the architecture of a nerve (see FIG. 1), with the open channels providing a path for axon growth (e.g. in the direction of the arrows in FIG. 3A); PGA/PLA coating that we used on the implants induced the formation of an epineurium-like capsule (see col. 40, line 56-58 and Fig. 1 and 13E), which reads on polymer disposed between the nanofiber yarns; a peripheral nerve schematic (see Fig. 1); background on nerve guide (see col. 1-4), such as hollow core design regenerating axons literally spill out of the proximal neve stump and grow down the conduit, wherein this not-subtle “spilling effect” jumbles normal nerve topography and greatly reduces efficiency, and fidelity, of axon targeting (see col. 1, line 64 – col. 2, line 3); interstitial 
	WIKIPEDA discloses “the diameter of axons is also variable. Most individual axons are microscopic in diameter (typically about one micrometer (um) across). The largest mammalian axons can reach a diameter of up to 20 um. The squid giant axon, which is specialized to conduct signals very rapidly, is close to 1 millimeter in diameter, the size of a small pencil lead” (see g. 2). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate twisting the yarn by false twisting and single ply. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of this type of making yarn.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to mimic the shape and layout of a peripheral nerve schematic as disclosed in Fig. 1 of SIMPSON. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art is trying to mimic the nerve schematic.
The references do not specifically teach exact ranges of size and shape, such as the diameter/distance or length, as claimed by Applicant.  The diameter/distance and 
The references do not specifically teach the exact range of distance or size of the interstitial space or mass of the nanofiber yarn or number of nanofibers as claimed by Applicant.  The distance or size of the interstitial space and mass of the nanofiber yarn in a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal interstitial space and mass of the nanofiber yarn to best achieve the desired results, such as having enough space for a nerve to grow along the interstitial space, but not too large to decrease “spilling effect”.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of interstitial space would have been obvious at the time of Applicant's invention. Note, the 
Note, the distance across the interstitial spaces appears to read on “adjacent nanofiber yarns are separated by distances” and “wherein the nanofiber yarns in diagonal positions are separated by distances”. 

Claims 2-4, 8, 11-17, 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over KEUN et al (KR20150007576A, wherein a machine translation is provided) in view of ZHANG et al (US 2015/0147573) and SIMPSON et al (US 9,572,909) as evidenced by WIKIPEDIA (https://en.wikipedia.org/wiki/Axon#:~:text=Most%20individual%20axons%20are%20microscopic,of%20a%20small%20pencil%20lead (downloaded on 06/18/2021).
Applicant’s claims are directed to a nerve scaffold comprising of: “a tube having a first end and a second end opposite the first end, the tube defining an interior region having a first diameter, the tube comprising a biocompatible material; and a bundle of nanofiber yams disposed within the interior region of the tube and extending from the first end of the tube to the second end of the tube, wherein, the nanofiber yams of the bundle of nanofiber yams define a plurality of interstitial spaces between proximate nanofiber yams that form at least one continuous pathway from the first end of the tube to the second end of the tube”, which basically describes a nerve conduit, wherein the nanofiber yarns are false twisted nanofiber.
KEUN teaches a multichannel never conduit (see [0001]), which is a tube that fixes both ends of a cut nerve into an artificial tube and induces a connection of nerves into the 

    PNG
    media_image4.png
    352
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    222
    926
    media_image5.png
    Greyscale

Additional disclosures include: a nerve conduit used in the conventional clinical practices is in the form of a tube with one empty hole and no content in the conduit (see [0006]); the prior art uses only human tissues or only polymers, which can be easily absorbed by the body (see [0005]), wherein KEUN uses carbon nanotubes (see [0008]; [0026]-[0028]), and inserting them into the interior of the polymer tube (see [0008]; [0026]-[0028]); the 
	KEUN does not teach that the nanofibers are false twisted; or the shape and size of the nerve conduit/scaffold; or teach the desired nanofiber yarns distance from each other which forms the interstitial space.
	ZHANG teaches making nanofiber (see title and abstract) from carbon nanotubes (see [0004]) for applications such as scaffolds for the growth of tissue in humans (see [0457]), such as the growth of blood vessels and nerves (see [0457]); neurons are grown on the nanofiber yarn to make electrical connections to existing neurons (see [0457]). Additional disclosures include: the nanofiber yarns are false-twisted (see [0003]; and Figure 46); single and multiple ply yarns of carbon nanotube fibers (see [0688]). Note, ZHANG does not teach adding any surface topographical features.
	SIMPSON teaches a basic structure of a nerve guide for nerve regeneration (see title), with figures 3A-3D that shows Applicant’s description of a nerve scaffold (see Applicant’s Figs. 3-5, wherein SIMPSON’s Figs 3A-3D are shown below, wherein SIMPPSON’s description of the Figs 3A-3D is at col. 15, line 32+).

    PNG
    media_image1.png
    626
    534
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    882
    484
    media_image2.png
    Greyscale

aligned fibers provide a directional cue to the regenerating axons, which will tend to grow down the channel in the direction of fiber alignment, i.e. along the long axis of the guide. Conversely, one can consider the channels as a series of aligned open spaces established and bordered by the fibers. As can be seen, this structure closely resembles the architecture of a nerve (see FIG. 1), with the open channels providing a path for axon growth (e.g. in the direction of the arrows in FIG. 3A); PGA/PLA coating that we used on the implants induced the formation of an epineurium-like capsule (see col. 40, line 56-58 and Fig. 1 and 13E), which reads on polymer disposed between the nanofiber yarns; a peripheral nerve schematic (see Fig. 1); background on nerve guide (see col. 1-4), such as hollow core design regenerating axons literally spill out of the proximal neve stump and grow down the conduit, wherein this not-subtle “spilling effect” jumbles normal nerve topography and greatly reduces efficiency, and fidelity, of axon targeting (see col. 1, line 64 – col. 2, line 3); interstitial 
	WIKIPEDA discloses “the diameter of axons is also variable. Most individual axons are microscopic in diameter (typically about one micrometer (um) across). The largest mammalian axons can reach a diameter of up to 20 um. The squid giant axon, which is specialized to conduct signals very rapidly, is close to 1 millimeter in diameter, the size of a small pencil lead” (see g. 2). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate false twisted nanofiber yarns as the carbon nanofibers in KEUN’s nerve conduit/scaffold. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because ZHANG teaches using false twisted nanofiber yarns in nerve scaffold.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to mimic the shape and layout of a peripheral nerve schematic as disclosed in Fig. 1 of SIMPSON. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art is trying to mimic the nerve schematic.
The references do not specifically teach exact ranges of size and shape, such as the diameter/distance or length, as claimed by Applicant.  The diameter/distance and 
The references do not specifically teach the exact range of distances or size of the interstitial space or mass of the nanofiber yarn or numbers of nanofiber as claimed by Applicant.  The distances or size of the interstitial space and mass of the nanofiber yarn in a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal interstitial space and mass of the nanofiber yarn to best achieve the desired results, such as having enough space for a nerve to grow along the interstitial space, but not too large to decrease “spilling effect”.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of distances or size of interstitial space would have been obvious at the time of Applicant's 
Note, the distance across the interstitial spaces appears to read on “adjacent nanofiber yarns are separated by distances” and “the nanofiber yarns in diagonal positions are separated by distances” 

Response to Arguments
	Applicant argues that the combination of features recited in claim 2 would not have been obvious to one of ordinary skill in the art at the time of the invention over claims of U.S. Patent No. 10,864,301. Applicant further respectfully submits that the newly added limitations of "wherein adjacent nanofiber yarns are separated by distances between 7 μm to 12 μm" and "wherein the nanofiber yarns in diagonal positions are separated by distances between 1 μm to 20 μm" renders amended independent claim 2 patentably distinct from claims of U.S. Patent No. 10,864,301.
	The Examiner finds this argument unpersuasive, because these are measurement distances of the interstitial space, wherein the distances or size of the interstitial space and mass of the nanofiber yarn in a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal interstitial space and mass of the nanofiber yarn to best achieve the desired results, such as having enough space for a nerve to grow along the interstitial space, but not too large to decrease 
	Applicant argues that Simpson does not recognize an importance of specific spacing between the electrospun fibers forming the respective channel, as it matters not whether the fibers are longitudinally connected or not, as long as they are sufficiently close to form a "wall" around the channel. In contrast, non-limiting exemplary aspects of the present application are directed to providing a specific range of distances between the carbon nanofibers to ensure that a nerve can branch out as opposed to growing linearly along an intentionally designed channels as provided in Simpson. For example, paragraph [0066] specifically notes that widths or distances narrower than the recited ranges may potentially prevent or hinder a nerve fiber from growing across the plurality of nanofibers (i.e., branch out). Further, distances narrower than the recited ranges can also allow a nerve fiber to grow in a physically constrained environment, exposing the nerve fiber to compressive forces, which may potentially lead to limited nerve function.
As noted above, Simpson is directed to providing of linear or longitudinal channels formed by "walls" of electrospun fibers, leaving no spacing or minimal spacing for forming a "wall, Simpson's channels or gaps provide a linear path for nerve growth, which is in contrast to the disclosure of the present application directed to providing a specific range of distances between carbon nanofibers allow for guiding of nerve generation for forming nerve connections, as well as provide an environment for the nerve fibers to branch out 
	The Examiner finds this argument unpersuasive, because SIMPSON teaches the same disclosure of benefits as Applicants, such as the aligned fibers provide a directional cue to the regenerating axons, which will tend to grow down the channel in the direction of fiber alignment, i.e. along the long axis of the guide. Conversely, one can consider the channels as a series of aligned open spaces established and bordered by the fibers. As can be seen, this structure closely resembles the architecture of a nerve (see FIG. 1), with the open channels providing a path for axon growth (e.g. in the direction of the arrows in FIG. 3A); background on nerve guide (see col. 1-4), such as hollow core design regenerating axons literally spill out of the proximal neve stump and grow down the conduit, wherein this not-subtle “spilling effect” jumbles normal nerve topography and greatly reduces efficiency, and fidelity, of axon targeting (see col. 1, line 64 – col. 2, line 3).
	Applicant argues that Simpson is directed to electrospun polymer fibers. In contrast, non-limiting exemplary aspects of the present application utilize carbon nanofibers that are false twisted, providing for smooth and nanoporous surface, which encourages regeneration of nerve fiber and nutrient exchange facilitating low tensile stress nerve fiber regrowth.
	The Examiner finds this argument unpersuasive, because SIMPSON is used to show the background on nerve conduit. The other references, such as MENON and ZHANG teaches false twisted.

	The Examiner finds this argument unpersuasive, because SIMPSON teaches one skilled in the art will recognize that it may be desirable to match the total number of fibers or the number of pore spaces to the estimated number of nerves present in an injury site (see col. 18, line 28-43). Thus, it’s obvious to one skilled in the art to adjust the amount and size of the fibers as needed for the injury site.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618